Citation Nr: 1012241	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-24 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.  

2.  Entitlement to an effective date earlier than October 
12, 2007, for the grant of a 100 percent disability rating 
for service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to 
January 1974.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision 
issued by the Appeals Management Center (AMC) in Washington, 
DC which increased the disability rating for PTSD to 100 
percent effective October 12, 2007.  The Veteran perfected 
an appeal as to the effective date assigned for the 100 
percent rating.  

The Veteran provided testimony in an August 2009 hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of entitlement to service connection for 
hepatitis C and degenerative disc disease were raised by the 
July 2005 notice of disagreement, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
The issue of entitlement to special monthly compensation 
based on the need for aid and attendance was also raised by 
a January 2008 statement.  The Board notes that entitlement 
to special monthly pension based on the need for aid and 
attendance was granted and entitlement to special monthly 
compensation based on aid and attendance/housebound were 
denied in the October 2004 rating decision and an appeal was 
not initiated with respect to either issue.  The issue has 
not been adjudicated by the AOJ since the last final denial.  
Therefore, the Board does not have jurisdiction over these 
issues, and they referred to the AOJ for appropriate 
action.  





FINDINGS OF FACT

1.  During the August 2009 hearing, the Veteran withdrew the 
appeal regarding the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hearing loss.  

2.  The Veteran submitted a claim for an increased rating 
for PTSD on April 8, 2004, at which time the evidence of 
record demonstrated entitlement to a 100 percent disability 
rating was warranted.    


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met as to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hearing loss.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(1) (2009).

2.  The criteria for an effective date of January 21, 2004, 
for a rating of 100 percent for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at 
any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204 (2009).

In a February 2008 rating decision, the North Little Rock, 
Arkansas Regional Office determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for hearing loss.  The 
Veteran perfected an appeal of this decision.  However, 
during the August 2009 hearing the Veteran stated that he 
wished to withdraw the appeal as to this issue.  

The Veteran has withdrawn his appeal regarding his new and 
material claim; hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review this claim 
and it is dismissed without prejudice.

Earlier effective date claim 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would 
not aid the appellant in substantiating his claim.  Wensch 
v. Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).   In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary 
to aid the Veteran in substantiating his claim.



Legal Criteria

The Board observes that the assignment of effective dates 
for  increased disability evaluations is governed by 38 
U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  

In the case of claims for an increased disability rating, 
the effective date assigned is generally the date of receipt 
of  the claim, or the date the entitlement arose, whichever 
is  later.  However, if the claim is filed within one year 
of the date that evidence shows an increase in the 
disability rating has occurred, the earliest date of which 
an increase is  factually ascertainable will be used, not 
necessarily the date of receipt of the evidence.  38 C.F.R. 
§ 3.400(o)(1)  and (2); Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997).  

Evidence in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135  
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994);  
VAOPGCPREC 12-98.  However, an increase cannot be assigned  
prior to being clinically established.  38 C.F.R. § 3.400. 

In September 2002, the RO reduced the disability rating for 
PTSD from 50 to 30 percent, effective December 1, 2002.  The 
Veteran was notified of the decision and did not initiate or 
perfect an appeal and the decision became final.  38 C.F.R. 
§ 1103 (2009).  

The Veteran filed a new claim for an increased rating on 
April 8, 2004.  The pertinent period for whether an earlier 
effective date may be assigned is the one year period prior 
to Veteran's request for an increased evaluation.   

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates "Some impairment in reality 
testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work)."  Id.

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  Id.

Throughout this appeal, the Veteran has been consistently 
evaluated at the VA medical center (VAMC) with GAF scores 
between 30 and 42, indicating serious or major impairment in 
several areas of functioning.  The earliest record 
demonstrating the severity of the Veteran's PTSD was in a 
February 8, 2004 discharge summary where the Veteran 
described increasing anger outbursts, nightmares, and 
suicidal ideation and GAF score of 31 was assigned.  The 
discharge summary stated that the episode for which he was 
admitted began on January 21, 2004.  The Veteran was again 
admitted to the hospital in April and October 2004 and 
discharge summaries assigned a GAF score of 31 at admittance 
and 39 at discharge.  

Several statements from friends and family demonstrated that 
the Veteran's mental health represented total impairment in 
social functioning for the entire length of this appeal.  
One statement dated in August 2004 asserted that the 
Veteran's mental and physical health had rapidly declined 
over the past 10 years to the point that he rarely left the 
house and was no longer able to care for himself or be left 
alone.  

The Board notes that the Veteran received three VA PTSD 
examinations by the same examiner throughout the course of 
this appeal.  In the first two examinations in September 
2004 and October 2006, chronic PTSD was diagnosed and a GAF 
score of 42 was assigned based solely on examination of the 
Veteran.  The claims file was not reviewed for either 
examination.  The Veteran was noted to have profound memory 
impairment, severe anger outbursts and periods of violence, 
severe sleep disturbance, and was extremely reluctant to 
discuss some of his military experiences.  

In the September 2004 examination, his wife described how 
she no longer left the Veteran alone as he could not 
adequately care for himself.  In the October 2006 VA 
examination, eye contact was virtually nonexistent as the 
Veteran described some of his nightmares, flashbacks, and 
intrusive memories of service.  He reported severe social 
isolation as well as homicidal ideation but denied intent.  
The examiner noted that the Veteran's symptoms were severe 
and had persisted for years and noted that the Veteran's 
unemployability was due to his PTSD symptoms.  

In September 2007, the Board remanded the Veteran's claim in 
order to obtain a VA examination where the examiner provided 
an opinion in light of the medical evidence in the claims 
file.  The same VA examiner provided the requested opinion 
in October 2007 after reviewing the full claims file and 
medical history.  Again, the Veteran described nightmares, 
flashbacks, and intrusive memories of his military service, 
severe sleep disturbance, hyperstartle reaction, and severe 
social isolation.  The examiner noted that the Veteran began 
the examination quite agitated and displayed considerable 
dysphoria.  His moods ranged from anger to depression and he 
reported some paranoia.  His insight was somewhat limited 
and his judgment was somewhat impaired.  He reported 
suicidal and homicidal ideation but denied intent.  The 
examiner again diagnosed chronic PTSD and a GAF score of 42 
was assigned.  

The examiner clearly stated that all symptoms, with the 
possible exception of memory impairment, were specifically 
secondary to PTSD and the GAF score was assigned based 
solely on the described PTSD symptoms.  The PTSD symptoms 
were experienced virtually daily, were severe, and had 
persisted for years.  The examiner stated that the PTSD 
symptomatology would preclude employment, caused impairment 
in social functioning, and impaired his ability to take care 
of personal hygiene.  

Based upon this examination, the RO granted an increased 
rating of 100 percent for PTSD in November 2007.  The RO 
found that the third VA examination was the first medical 
evidence of record to show the Veteran's condition had 
increased in severity and assigned the effective date 
accordingly.  The Board, however, disagrees.

As noted above, the Veteran's symptomatology has been 
consistently reported and evaluated to be severe throughout 
this claims process.  He has been noted to have difficulty 
caring for himself and has been socially isolated and 
unemployable throughout this appeal.  Furthermore, if the 
examiner had had the claims file to review during the first 
VA examination, the RO would have noted earlier that the 
Veteran's PTSD symptomatology had increased in severity.  
The earliest evidence of this severe symptomatology is the 
February 8, 2004, discharge summary which indicated that the 
Veteran was admitted on January 21, 2004.  Therefore, the 
record establishes that a 100 percent disability rating was 
warranted and factually ascertainable as of January 21, 
2004.  




ORDER

The appeal regarding the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for hearing loss is dismissed.

An effective date of January 21, 2004, for the assignment of 
a 100 percent disability rating for PTSD is granted.  



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


